DETAILED ACTION
This action is in response to applicant’s amendment received on 03/15/2021. Claims 1-2, 7, 9 and 11 are pending. Claims 3-6, 8 and 10 are cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 9 and 11are rejected under 35 U.S.C. 103 as being unpatentable over Dangelo et al. (US 8,080,871, herein “Dangelo”) in view of Dubin (US 2004/0265489), Pan et al. (US 2007/0116957, herein “Pan”), Wei et al. (US 7,431,964, herein “Wei”) and Furman et al. (US 7,694,719, herein “Furman”).
Regarding claim 1, Dangelo discloses: 
a metal substrate (1604) comprising carbon nanotubes (1612) directly attached to one side of the metal substrate (1604) (fig. 16);
Dangelo does not disclose:
the carbon nanotubes being directly attached to two opposing sides of the metal substrate, 
the metal substrate comprising one or more cavities, having a root mean square roughness of less than about 250 µm, and being comprised of iron, nickel and cobalt and combinations thereof.
Dangelo discloses the substrate (1604) comprised of Copper [col. 19, line 28], but not comprised of iron, nickel and cobalt. However, it is known in the art that Iron, Nickel and Cobalt are metal catalyst upon which growth of a carbon nanotube can be initiated, wherein the metal catalyst provides nucleation sites, as taught by Dubin [par. 0024]. Furthermore, the election of a known material based on its suitability for its intended use involves only routine skill in the art. MPEP 2144.07.
Pan, also directed to the use of carbon nanotube as thermal interface material in electronic devices, teaches an apparatus (fig. 4) comprising a first and a second array of carbon nanotubes (150) Dubin also teaches carbon nanotubes (300a, 300b) being directly attached to two opposing sides of a metal substrate (150) wherein the metal substrate (150) is used to distribute heat from a heat generating component (110) to a heat sink (170), optimizing heat conduction (fig. 3G) [par. 0030].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in the combination of Dangelo and Kawabata the teachings of Pan to have the carbon nanotubes being directly attached to two opposing sides of the metal substrate in order to optimize heat conduction.
Wei, also directed to a heat dissipating apparatus comprising a substrate (the combination of 42 plus 44) having carbon nanotubes (84) (fig. 8), teaches that an optimal porosity value of a thermal interface material (substrate 42+44) will result on better supporting subsequent nanotube growth [col. 3, lines 64-67] and that the porosity would be 0.05µm to 2.5µm [col. 3, lines 22-29]. 
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Dangelo the teachings of Wei to have a metal substrate having a root mean square roughness of less than about 250µm, in order to better support subsequent nanotube growth.
Furman, also directed to a heat dissipating apparatus comprising a thermal interface material (102) and a heat sink (106), teaches the thermal interface material (102) comprising a perforated metal sheet as an obvious variations of the metal interface material (102) [col. 6, lines 16-18] for the purpose of allowing the thermal interface material to deform under compression between the heat sink and the heat generating device, leading to better conformity of the contact points of the thermal interface to the surface of the heat sink and the heat generating device [col. 1, line 67 – col. 2, lines 1-5] optimizing heat transfer.
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Dangelo the teachings of Furman to have a metal substrate comprising a metal substrate including one or more cavities in order to optimize heat transfer.
Regarding claim 2, the combination of Dangelo, Dubin, Pan, Wei and Furman discloses: 
the one or more cavities (the cavities formed by the perforations of Furman’s metal sheet) comprising an aperture (the perforations of Furman’s metal sheet) breaching the metal substrate, upon modification.
Regarding claim 7, the combination of Dangelo, Dubin, Pan, Wei and Furman discloses: 
a method of fabricating the metal substrate of Claim 1 (a metal substrate comprising carbon nanotubes –Wei, 84- disposed on at least one side of a metal substrate –Wei, 42 plus 44-, wherein the metal substrate –Wei, 42 plus 44- includes one or more cavities –Furman, the cavities formed by the perforations of Furman’s metal sheet), comprising: 
polishing the metal substrate (Wei, 42 plus 44) with a root mean square roughness of less than about 250µm [Wei, col. 3, lines 22-29];
forming one or more cavities on the metal substrate (Wei, 42 plus 44) (Furman, the cavities formed by the perforations of Furman’s metal sheet); 
depositing carbon nanotubes (Wei, 84) on opposing sides of the metal substrate (Wei, 42 plus 44) (upon modification of Pan, which discloses carbon nanotubes -150- on opposing sides of the metal substrate -400-).
Regarding claim 9, the combination of Dangelo, Dubin Pan, Wei and Furman discloses: 
an apparatus (Dangelo, 1600) (Dangelo, fig. 16) comprising:
a device (Dangelo, 1616);
a heat sink (Dangelo, 1602);
the metal substrate of claim 1 (please refer to the rejection of claim 1, above) disposed between the heat sink (Dangelo, 1602) and the device (Dangelo, 1616) (Dangelo, fig. 16);
wherein the carbon nanotubes (Dangelo, 1612) deposited on the metal substrate (Dangelo, 1604 upon modification with Pan, Wei and Furman) are in conductive contact with the device (Dangelo, 1616) and the heat sink (Dangelo,1602) (Dangelo, fig. 15).
Regarding claim 11, Dangelo discloses: 
the carbon nanotubes (1612) being vertically aligned and oriented perpendicularly to the metal substrate (1604) (fig. 16).

Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive.
In pages 3, Applicant argues that Dangelo fails to teach carbon nanotubes directly attached to the metal substrate since Dangelo teaches a catalyst layer deposited on a second adhesion layer on top of the substrate (citing figure 1) or a heat spreader surface (citing figures 8-9).
Examiner respectfully disagrees. Dangelo clearly discloses in figure 16 that the thermal interface material (1606) comprises a layer of carbon nanotubes (1612) that is attached to the substrate (1604) [col. 19, lines 31-35]. Figures 1, 8 and 9 cited by the Applicant refer to different embodiments of the article designed by Dangelo (1 and 800). It is noted, Dangelo clarifies that when a layer is referred to as being on top of another layer, it can be directly on the other layer or intervening layer may be present [col. 6, lines 42-44].
In page 4, Applicant argues that Pan fails to teach carbon nanotubes directly attached to a metal substrate, let alone to two opposing sides to a metal substrate.
In response, the Examiner states that the concept of carbon nanotubes being directly attached to a metal substrate is already disclosed by Dangelo. The teachings of Pan are pertinent to Dangelo since thy refer to an apparatus having carbon nanotubes being attached to two opposite sides of a metal substrate (Pan, fig. 4) as obvious variation of an apparatus having carbon nanotubes attached to one side only of a metal substrate (Pan, fig. 1) as is the case of Dangelo, in order to optimize heat conduction when the metal substrate is used to distribute heat from a heat generating component to a heat sink, as is also the case of Dangelo. 
Also in in page 4, Applicant argues that Dubin fails to teach carbon nanotubes directly attached to a metal substrate, let alone to two opposing sides to a metal substrate.
In response, the Examiner states again that the concept of carbon nanotubes being directly attached to a metal substrate is already disclosed by Dangelo and that the teachings of Dubin about iron, nickel, and cobalt being known in the art as metal catalyst upon which growth of a carbon nanotube can be initiated are pertinent to a person of skill in the art ready to elect a known material based on its suitability for its intended use, as set forth in MPEP 2144.07. Further, Dubin teaches carbon nanotubes 
In pages 4-5, Applicant argues that “Wei fails to teach the intrinsic porosity of the substrate 42 or the intrinsic porosity of the porous metal columns 44” and that Wei fails to disclose carbon nanotubes directly attached to metal substrate and that the metal substrate has a root mean square roughness of less than about 250µm.
Examiner respectfully disagrees. First, the Examiner states again that the concept of carbon nanotubes being directly attached to a metal substrate is already disclosed by Dangelo. Second, Wei clearly teaches that metal substrates (in the case of Wei, the combination of 42 plus 44 is read as the metal substrate) having a root mean square roughness of less than about 250µm are known in the art for the purpose of better support subsequent nanotube growth. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have the metal substrate of Dangelo having a root mean square roughness of less than about 250µm, in order to better support subsequent nanotube growth. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763